Title: From James Madison to Robert Brent, [ca. 11 September] 1813
From: Madison, James
To: Brent, Robert


[ca. 11 September 1813]
The mode provided in the letter to General Harrison, for distances in pay-offices, may answer. But blank Appointments would seem a more regular mode. The filling them implies the same confidence only, and in both cases the appts. are equally annullable.
As assistant paymasters are not named in the act, it may be better to appt. additional paymasters in the same District with instructions establishing the suitable relations between them, in order to obtain the requisite assistance. As the precise functions are not defined by law, instructions it is presumed may be framed to answer the purpose.
J.M.
